Citation Nr: 0525880	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  96-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for a nose disability.

3.  Entitlement to service connection for a jaw disability.

4.  Entitlement to an increased (compensable) rating for 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to March 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from an October 1995 decision by the RO in 
Waco, Texas, that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for an ear condition.  This case also comes to the 
Board on appeal from a December 1998 decision that denied an 
increase in a noncompensable rating for service-connected 
hemorrhoids, and on appeal from a February 2002 decision in 
which the RO denied service connection for a nose disability 
and a jaw disability.  The veteran perfected timely appeals 
of each of these determinations to the Board.

In July 2004, the Board reopened the claim for service 
connection for an ear disorder, and remanded the case to the 
RO for further evidentiary and procedural development.  The 
case was subsequently returned to the Board.  

A personal hearing was held at the RO (i.e., a Travel Board 
hearing) before the undersigned Acting Veterans Law Judge in 
May 2005.  The veteran and his spouse testified at the 
proceeding.

The issue of entitlement to an increased rating for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's current degree of hearing impairment is not 
considered to be a disability under VA regulation.

2.  The current ear disorders, including otitis externa, 
tinnitus, and hearing impairment, were first diagnosed many 
years after service, and are not of service origin or related 
to any incident of service.

3.  The medical evidence does not show that the veteran has a 
current nose disability that is related to military service.

4.  Temporomandibular joint (TMJ) syndrome was first 
diagnosed many years after service, and is not of service 
origin or related to any incident of service.  There is no 
medical evidence of any other current jaw disability.


CONCLUSIONS OF LAW

1.  An ear disorder was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).

2.  A nose disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  TMJ syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
have been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2004).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided with a 
copy of the rating decisions noted above, statements of the 
case dated in February 1996, January 2000, and November 2004, 
and supplemental statements of the case dated in January 
2002, September 2003, and November 2004.
He was furnished with VCAA letters in May 2001, July 2003, 
and July 2004, as well as multiple letters requesting 
pertinent evidence.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
He was also informed of what evidence the VA would obtain.

Although VCAA letters were provided to the veteran after some 
of the rating decisions on appeal, the Board notes the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  The 
veteran has submitted evidence and written arguments and 
testimony, and VA examinations have been conducted.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at May 2001 and May 2005 VA hearings; service 
medical and personnel records; VA outpatient and 
hospitalization records; private medical records; and 
information from the Social Security Administration (SSA).  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Entitlement to Service Connection for an Ear Disorder  

Service connection for an ear disorder was previously denied 
in an unappealed December 1974 rating decision.

In July 2004, the Board reopened the claim for service 
connection for an ear disorder, and remanded the claim to the 
RO for a VCAA letter and for a VA examination.
 
Since the claim for service connection for an ear disorder 
has been reopened, the claim must be reviewed on a de novo 
basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The veteran claims service connection for an ear disorder, 
which he asserts was incurred during military service.  He 
identifies this ear disorder as earaches, ear infections, and 
hearing loss.

Pre-service private medical records reflect that the veteran 
received a head injury with facial lacerations and a cerebral 
concussion in a motor vehicle accident in July 1972.

A review of the veteran's service medical records reflects 
that on enlistment medical examination in July 1973, his ears 
and ear drums were listed as normal.  Audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, and 4,000 hertz as 10, 5, 15 and 0 
respectively, in the right ear; and 5, 5, 5, and 5 in the 
left ear.   In a report of medical history dated in July 
1973, the veteran denied a history of ear trouble and hearing 
loss.

On separation medical examination in February 1974, the 
veteran's ears and ear drums were listed as normal.  The 
examiner noted that the veteran had a history of ear trouble 
since 1972, which was treated with Cortisporin, and had no 
complications and no sequelae.  Audiometric testing performed 
on separation examination revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 5, 5, 5, 5, and 5 respectively, in the right 
ear; and 5, 5, 5, 5, and 5 in the left ear. 

At a November 1974 VA examination, the veteran stated, "My 
ears began a prolonged agony in Chanute A.F.B. during a very 
cold winter.  It has continued up until this date."  He said 
he had ear redness and pain, and his ear occasionally closed 
completely.  The examiner noted that the veteran reported 
that he had recurring problems with his left ear, and had 
infections since childhood.  He said he was treated for this 
condition in service and it still closed up on him at times, 
drained at others, and was associated with some hearing loss.  
The examiner did not examine his ears, and referred him for 
an ear, nose, and throat (ENT) examination.  The veteran did 
not report for the ENT examination.

At a March 1983 general medical examination, a private 
physician, M. J. Lucca, MD, indicated that the veteran's 
hearing was normal.

A January 1984 private medical record from A. A. LaLonde, MD, 
reflects that the veteran was diagnosed with probable 
arteriovenous malformation, right frontotemporal, producing 
an organic brain syndrome with schizoid reaction.

At a September 1984 VA examination, the veteran's ears were 
listed as normal.

By a statement dated in September 1994, the veteran 
complained of chronic ear trouble.  He said that this was a 
problem in service and had continued ever since discharge.

VA outpatient treatment records, dated from 1994 to 1995, 
reflect that the veteran was treated for complaints of 
bilateral earaches.  In September and October 1994, he was 
diagnosed with bilateral otitis externa.  In November 1994, 
the veteran reported that he had ear problems for 20 years, 
and reported private medical treatment for ear infections.  
In February 1995, he complained of earaches, and the examiner 
diagnosed sinusitis.  A March 1995 record reflects that the 
veteran complained of a left earache.  On examination, his 
ears were clear bilaterally.  The diagnosis was a chronic ear 
problem.  A May 1995 record reflects that the veteran's ear 
canals and tympanic membranes were normal.  There were tender 
TMJs and neck muscles.  The diagnostic assessment was TMJ 
syndrome.  Subsequent VA medical records reflect episodic 
treatment for otitis externa.  An April 1996 ENT consultation 
revealed no pathology.

In a statement, dated in December 1998, the veteran reported 
that he was treated for an ear condition during service.  By 
a statement dated in August 2003, he contended that he hurt 
his ears and incurred hearing damage in a fall during 
service.

At September 2004 VA audiology examination disclosed that the 
veteran had clear ear canals and intact tympanic membranes in 
both ears.  Audiometric testing revealed that pure tone 
decibel thresholds were recorded at 500, 1,000, 2,000, 3,000 
and 4,000 hertz as 20, 15, 20, 10, and 20 respectively, in 
the right ear; and 15, 15, 20, 10, and 20 in the left ear.  
Speech recognition scores were 96 percent in the right ear, 
and 98 percent in the left ear.  The examiner indicated that 
for the frequencies from 500 to 4,000 hertz, the veteran had 
normal hearing for adjudication purposes.  His reported 
tinnitus was likely consistent with his history of ear 
infections.  The examiner noted that no reports of tinnitus 
were found in the veteran's service medical records.  She 
concluded that medical follow-up was not indicated for an ear 
or hearing problem.

At a May 2005 Travel Board hearing, the veteran essentially 
reiterated his assertions.  He contended that he had current 
earaches, tinnitus, and hearing difficulties that were 
incurred in service.

The service medical records are negative for an ear injury or 
a chronic ear disorder, including hearing loss.  Although a 
history of ear trouble was noted on separation medical 
examination in February 1974, no abnormalities were noted 
with respect to the ears, and the examiner indicated that 
there were no sequelae from the ear trouble.  Hence the Board 
finds that any in-service ear condition was acute and 
transitory.

Post-service medical records are negative for otitis externa 
(ear infections) until the 1990s, and are negative for 
tinnitus until 2004.  Audiometric findings shown on VA 
examination in 2004 are not considered to be a hearing loss 
disability under governing regulation.  See 38 C.F.R. 
§ 3.385.  There is no medical evidence linking any current 
ear disorder with military service, as required for service 
connection.

The veteran has asserted that he incurred an ear disorder 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his ear disorder began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406 (1995). 

The preponderance of the evidence is against the veteran's 
claim for service connection for an ear disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Nose Disability

The veteran claims service connection for a nose disability, 
which he asserts was incurred due to trauma from a fall 
during military service.  

As the Board previously denied service connection for 
sinusitis, that issue will not be addressed in the current 
decision.

A review of the veteran's service medical records reflects 
that on enlistment medical examination in July 1973, the 
veteran's nose was listed as normal.  In a report of medical 
history dated in July 1973, the veteran denied a history of 
nose trouble.  On separation medical examination in February 
1974, the veteran's nose was listed as normal.  Service 
medical records are negative for a nose injury and for a 
chronic nose disability.

At a November 1974 VA examination, the veteran did not 
complain of a nose disorder.  On examination, his nose was 
within normal limits.

At a March 1983 general medical examination, a private 
physician, Dr. Lucca, indicated that the veteran's nose had 
no obvious deformity or bleeding.  

At a September 1984 VA examination, the veteran's nose was 
listed as normal.

A February 1995 VA outpatient treatment record reflects that 
the veteran was diagnosed with sinusitis.  Subsequent VA 
medical records reflect episodic treatment for sinusitis.  An 
April 1996 ENT consultation revealed no pathology.

At a May 2001 RO hearing, the veteran testified that he broke 
his nose during service.  By a statement dated in August 
2003, the veteran contended that he hurt his nose in a fall 
during service.  At a May 2005 Travel Board hearing, the 
veteran essentially reiterated his assertions.

Service medical records are negative for a nose injury, and 
for a chronic nose disability.  Post-service medical records 
are negative for a current nose disability other than 
sinusitis.  The veteran's claim for service connection for 
sinusitis has previously been adjudicated by the Board, and 
will not be addressed here.

Service connection may only be granted if there currently is 
a disability from a disease or injury in service.  Degmetich 
v. Brown, 104 F.3d 1328 (1997).  As there is no medical 
evidence of a current nose disability, service connection is 
not warranted for this condition.

The preponderance of the evidence is against the veteran's 
claim for service connection for a nose disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

Entitlement to Service Connection for a Jaw Disability

The veteran claims service connection for a jaw disability 
which he asserts was incurred due to trauma from a fall 
during military service.  

As the Board previously denied service connection for dental 
trauma, that issue will not be addressed in the current 
decision.

A review of the veteran's service medical records reflects 
that on enlistment medical examination in July 1973, the 
veteran's head and face were listed as normal with the 
exception of a 3-inch scar over his right eye. In a report of 
medical history dated in July 1973, the veteran gave a 
history of head injury.  On separation medical examination in 
February 1974, the veteran's head and face were listed as 
normal.  Service medical records are negative for a jaw 
injury and for a chronic jaw disability.

At a November 1974 VA examination, the veteran did not 
complain of a jaw disorder.  On examination, his head, face, 
and neck were symmetrical with no lesions.

At a September 1984 VA examination, no abnormalities were 
noted with respect to the veteran's jaw.

A May 1995 record reflects that there were tender TMJs and 
neck muscles.  The diagnostic assessment was TMJ syndrome.  

In a statement, dated in January 2000, the veteran contended 
that, during service, he was kicked in the behind while he 
was doing pushups, and a crown was knocked out of his mouth.  
At a May 2001 RO hearing, the veteran testified that he broke 
his jaw during service.  At a May 2005 Travel Board hearing, 
the veteran essentially reiterated his assertions.

Service medical records are negative for a jaw injury and for 
a jaw disability.  Post-service medical records are negative 
for a jaw disability until 1995, when the veteran was 
diagnosed with TMJ syndrome.  There is no medical evidence 
linking current TMJ syndrome, or any other jaw disability, 
with military service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a jaw disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection for an ear disorder is denied.

Service connection for a nose disability is denied.

Service connection for a jaw disability is denied.

REMAND

With respect to the veteran's claim for an increased rating 
for hemorrhoids, although further delay is regrettable, the 
Board finds that additional development is necessary prior to 
appellate review.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's most recent VA examination to evaluate his 
service-connected hemorrhoids was performed in August 2004.  
At that time, although he reported for the examination, the 
veteran refused to undergo a rectal examination.  At his 
hearing, the veteran said he was willing to undergo such an 
examination, and requested that it be scheduled at the San 
Antonio VA Medical Center (VAMC) or at the Audie L. Murphy 
Division.  The RO should schedule the veteran for another VA 
examination to evaluate the current level of severity of his 
service-connected hemorrhoids.  38 U.S.C.A. § 5103A; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Pertinent ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

The Board stresses that although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not a one-
way street.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran is advised that failure to 
report for a scheduled VA examination may have adverse 
consequences including the possible denial of his claim.  38 
C.F.R. § 3.655.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hemorrhoids since 
January 2004.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  After associating with the claims 
folder any outstanding records, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the current level of severity of his 
hemorrhoids.  If possible, the 
examination should be scheduled at the 
San Antonio VAMC or at the Audie L. 
Murphy Division.  The claims file should 
be reviewed by the examiner and the 
examination report should reflect that 
this was done.

The examiner should indicate whether the 
hemorrhoids are mild, moderate, large, 
thrombotic, or irreducible, and whether 
there are frequent recurrences.  The 
examiner should note whether there is 
persistent bleeding or secondary anemia, 
and whether there are fissures.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO should then readjudicate the 
claim for an increased rating for 
hemorrhoids.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


